United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-3610
                                  ___________

Karen Taylor,                           *
                                        *
            Appellant,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Pete Geren, Secretary, United States    * Eastern District of Arkansas.
Department of the Army,                 *
                                        *      [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                            Submitted: November 27, 2009
                               Filed: December 29, 2009
                                ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Karen Taylor appeals the district court’s1 adverse grant of summary judgment
in her Title VII action alleging that she was not promoted because of unlawful
discrimination. Upon de novo review, see Jacob-Mua v. Veneman, 289 F.3d 517, 520
(8th Cir. 2002), we hold that summary judgment was properly granted. Accordingly,
we affirm. See 8th Cir. R. 47B.



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.